Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

New Ground of Rejection After Appeal or Examiner's Rebuttal of Reply Brief
In view of the Appeal Brief filed on May 28, 2020, PROSECUTION IS HEREBY REOPENED.  A New Ground of Rejection is set forth below.
To avoid abandonment of the application, appellant must exercise one of the following two options:
(1) file a reply under 37 CFR 1.111 (if this Office action is non-final) or a reply under 37 CFR 1.113 (if this Office action is final); or,
(2) initiate a new appeal by filing a notice of appeal under 37 CFR 41.31 followed by an appeal brief under 37 CFR 41.37.  The previously paid notice of appeal fee and appeal brief fee can be applied to the new appeal.  If, however, the appeal fees set forth in 37 CFR 41.20 have been increased since they were previously paid, then appellant must pay the difference between the increased fees and the amount previously paid.

A Supervisory Patent Examiner (SPE) has approved of reopening prosecution by signing below.
 /DAVID J BLANCHARD/ Supervisory Patent Examiner, Art Unit 1619                                                                                                                                                                                                       

Applicant’s representative is made aware that prosecution has been reopened using the same prior art (i.e. Glenn Jr, Wants Curls, and Sigma-Aldrich) in a 35 USC 103(a), however, the new rejection below relies upon new disclosure and a new rationale for rejection as well as a new reference (Manuszak (1996)), thus constituting a new ground of rejection. 

Claim Status
Applicant’s arguments in the appeal brief filed 21 September 2021 are acknowledged. 
Claims 1-20 are pending.
	Claims 3, 5-18 & 20 are withdrawn.
 	Claims 1, 2, 4 & 19 have been examined on the merits.

Rejections
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:

1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 2, 4 & 19 are rejected under 35 U.S.C. 103(a) as being unpatentable over GLENN JR (US 2002/0012639), Want Curls (2012), Manuszak (1996) and Sigma-Aldrich [Copyright 2020; as evidenced by Sheppeck (2000)].


    PNG
    media_image1.png
    38
    95
    media_image1.png
    Greyscale
 [0016]. GLENN JR states R is taught to be any cosmetically active, functional group or benefit agent as described ([0028] & [0046]). The ordinary skilled artisan at the time of filing knew that “S” is a sulfur/thiol. Glenn teaches the protecting group “is preferably selected from the range consisting of heterocyclic protecting groups” and teaches the protecting group 

    PNG
    media_image2.png
    123
    86
    media_image2.png
    Greyscale
([0040] & [0052]). GLENN JR teaches a structure of  

    PNG
    media_image3.png
    171
    189
    media_image3.png
    Greyscale
in which Ak is A1 or A2 with A1 and A2 being taught as alkyl group with 1 carbon  ([0042], [0044] & [0052]). The ordinary skilled artisan would immediately envisage a methyl group with 1 carbon atom due to GLENN JR’s explicit teaching of this substituent.  GLENN JR’s para. [0052] structure teaches the hook/thiol may be present in any of the 5 remaining location on the ring; thereby, the location of GLENN JR’s is an analog to that claimed in formula Xa.     GLENN JR teaches his compound in the presence of a release agent releases the protecting group, “Pr” [0016].

    PNG
    media_image4.png
    46
    364
    media_image4.png
    Greyscale
[0016]. GLENN JR teaches the compound, now free of the protecting group, goes on to react with cystine amino acid units (represented by Ker-S-S-Ker), by using its sulfur/thiol group to form a disulfide bond, thus hooking any cosmetically active, functional group or benefit agent to substrate yielding the following linkage 
    PNG
    media_image5.png
    30
    130
    media_image5.png
    Greyscale
 [0016]. GLENN JR teaches the protected thiol compounds of their invention may be used in hair care compositions [0028]. GLENN JR explicitly teaches the cosmetic compositions in which the compound of his invention may be used is hair waving compositions [0177]. GLENN JR teaches the protected thiol compound for use in a hair care composition which is directly applied to the hair is used in an amount of 0.5-10% [0421]. GLENN JR teaches thiol functional groups/hooks demonstrated improved attachment of the functional group/cosmetically active, R, to an amino acid based substrate and longer lasting attachment than alternative reactive technologies [0245]. These benefits are demonstrated without requiring addition steps of reducing or oxidizing the substrate which are typically required to achieve durable cosmetic benefits [0245]. Again, GLENN JR teaches R is any cosmetically active, functional group or benefit agent as described ([0028] & [0046]). GLENN JR teaches odor control actives and anti-malodor agents as suitable R groups for their compound ([0145], [0158], [0160] & [0204]). GLENN JR provides an expectation of success for attaching nitrogen containing groups as the any cosmetically active, functional group or benefit agent by teaching the R group may be hair conditioners that are quats, amines, or amides; antimicrobials that are quaternary ammonium compounds; dyes which are quaternary dyes; or cationic polymers including derivatives of quaternary ammonium salts of hydroxyethylcellulose ([0146], [0151] & [0152]).  GLENN JR implicitly teaches that it is not necessary for the 
    PNG
    media_image6.png
    213
    165
    media_image6.png
    Greyscale
[0105]. GLENN JR teaches reduction steps, such as those which occur in cold waving of hair, are harsh ([0006] & [0007]). GLENN JR teaches “[n]ew compositions are constantly being sought which impart improved hair care benefits without a harsh, damaging chemical treat” [0026].
However, GLENN JR does not teach the generically taught molecular hook and active (i.e. S-R) as being a cysteamine substituent attached to the pyridinium ring protecting group through a nitrogen group.
Want Curls teaches previous thiol based perms suffer from being smelly and causing hair damage (pg. 2). Want Curls teaches cysteamine based perms are less smelly, less damaging and produce a looser wave (pg. 3). 
Manuszak teaches how cysteamine reacts keratin in hair fibers in hair waving via a disulfide linkage:

    PNG
    media_image7.png
    77
    521
    media_image7.png
    Greyscale
 (pg. 214).

Sigma-Aldrich teaches cysteamine moieties (i.e. mercaptoethylamines) are attached to compounds via their nitrogen atom (pg. 1 & 2).  
    PNG
    media_image8.png
    54
    149
    media_image8.png
    Greyscale
 (pg. 1). As evidenced by Sheppeck, Sigma-Aldrich’s polymer bound cysteamine/2-mercaptoethylamine was available as early as 2000 (abstract).
	The  Supreme  Court in KSR International Co. v. Teleflex Inc.,  550  U.S. 398, 127 S. Ct. 1727, 82 USPQ2d 1385, 1395-97 (2007) identified a number of rationales to support a conclusion of obviousness which are consistent with the proper “functional approach” to the determination of obviousness as laid down in Graham.  The key to supporting any rejection under 35 U.S.C. 103 is the clear articulation of the reason(s) why the claimed invention would have been obvious.  The Supreme Court in KSR noted that the analysis supporting a rejection under 35 U.S.C. 103 should be made explicit.
Exemplary rationales that may support a conclusion of obviousness include:
(A)    Combining prior art elements according to known methods to yield predictable results;
(B)    Simple substitution of one known element for another to obtain predictable results;
(C)    Use of known technique to improve similar devices (methods, or products) in the same way;
(D)    Applying a known technique to a known device (method, or product) ready for improvement to yield predictable results;
(E)    “Obvious to try” – choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success;
(F)    Known work in one field of endeavor may prompt variations of it for use in either the same field or a different one based on design incentives or other market forces if the variations are predictable to one of ordinary skill in the art;
(G)    Some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to modify the prior art reference or to combine prior art reference teachings to arrive at the claimed invention.

Note that the list of rationales provided is not intended to be an all-inclusive list.  Other rationales to support a conclusion of obviousness may be relied upon by Office personnel. 	Here, at least rationale (G) may be employed in which it would have been prima facie  protected thiol compound by substituting the generically taught molecular hook (i.e. “S-R”) with a cysteamine/mercaptoethylamine substituent (i.e. SH-CH2-CH2-NH) attached via its nitrogen atom to the heterocyclic protecting group [yielding the compound   
    PNG
    media_image9.png
    163
    319
    media_image9.png
    Greyscale
] as suggested by the combined teachings of Want Curls, Manuszak and Sigma-Aldrich because GLENN JR’s protected thiol compound is taught for use in hair waving compositions and Want Curls and Manuszak teaches cysteamine compounds are used to wave/perm hair with less smell and hair damage with Sigma-Aldrich showing that cysteamine groups are attached to compounds via their nitrogen atom. The skilled artisan would have been motivated to modify GLENN JR’s protected thiol compound by substituting the generically taught molecular hook (i.e. “S-R”) with the cysteamine/- mercaptoethylamine substituent (i.e. SH-CH2-CH2-N) attached via its nitrogen atom to the heterocyclic protecting group, with a reasonable expectation of success, in order to provide a less smelly, less harsh hair waving composition since GLENN JR teaches the field is searching for less harsh chemical treatments, the formulations of their invention may be hair waving compositions, teaches the cosmetically active “R” group of the compounds of their invention may be odor controlling agents or agents to counteract malodor, and cysteamine/- mercaptoethylamine is a less smelly, less harsh active used to permanently wave hair.

Response to Arguments
Applicant argues GLENN JR has protected thiol group, cysteamine has an unprotected thiol group, and the ordinary skilled artisan would not be motivated substitute the protected thiol substituent with cysteamine (Brief, pg. 4-6).
This is not persuasive. The rejection is based in substituting the generically taught thiol-active agent substituent (i.e. “S-R”) with a cysteamine/mercaptoethylamine (i.e. SH-CH2-CH2-N). The heterocyclic, protecting group
    PNG
    media_image2.png
    123
    86
    media_image2.png
    Greyscale
 is still present. The ordinary skilled artisan would have been motivated to do so because GLENN JR teaches the field is looking for less harsh chemical treatments; teaches the compositions of their invention include hair waving compositions; that the R group may be any cosmetically active, functional group or benefit agent, including odor control actives and anti-malodor agents; and cysteamine is a less smelly active used to permanently wave hair as suggested by the combined teachings of  Want Curls  and Manuszak ([0028], [0046], [0145], [0158], [0160] & [0204]).  There is an expectation of success in that GLENN JR teaches their molecular hooks interact with amino acids such as those in keratin via a disulfide linkage 
    PNG
    media_image5.png
    30
    130
    media_image5.png
    Greyscale
, and cysteamine interacts with the amino acids in keratin in the same way, i.e. via disulfide linkages  
    PNG
    media_image10.png
    39
    164
    media_image10.png
    Greyscale
 as taught by Manuszak.


This is not persuasive. Obviousness does not require absolute predictability, however, at least some degree of predictability is required. Evidence showing there was no reasonable expectation of success may support a conclusion of nonobviousness. In re Rinehart, 531 F.2d 1048, 189 USPQ 143 (CCPA 1976). With regard to the position of the thiol group (i.e. molecular hook) on the ring, GLENN JR teaches the molecular hook (i.e. S-R) may be in any of the 5 remaining positions on the ring, thereby any of those five positions are equally obvious [0048].

Applicant argues GLENN JR teaches the sulfur is directly attached to the ring but in the inventive compound the sulfur is attached through an X substituent in which X is nitrogen or CH (brief, pg. 6).
This is not persuasive. GLENN JR does not explicitly state the thiol/sulfur group is required to be bound directly to the heterocyclic ring (see document in its entirety).  GLENN JR implicitly teaches that it is not necessary for the thiol/sulfur group of the molecular hook to be directly bonded to the protecting heterocyclic groups by teaching structures such as 
    PNG
    media_image6.png
    213
    165
    media_image6.png
    Greyscale
[0105].

This is not persuasive as Applicant is arguing a different invention (i.e. method of using the compound).  The invention under examination is the compound and cosmetic composition, not the mechanism which occurs during the method of using the compound in a cosmetic composition applied to hair. The question is: Is it obvious to substitute a generically taught molecular hook (i.e. S-R) with a cysteamine when both groups are known to react with hair fibers in the same way via disulfide bonds?

    PNG
    media_image5.png
    30
    130
    media_image5.png
    Greyscale
 versus 
    PNG
    media_image10.png
    39
    164
    media_image10.png
    Greyscale


Conclusion
No claims are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LORI K MATTISON whose telephone number is (571)270-5866. The examiner can normally be reached 9-7 (M-F).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/LORI K MATTISON/            Examiner, Art Unit 1619


/DAVID J BLANCHARD/            Supervisory Patent Examiner, Art Unit 1619